 



Exhibit 10.2.14
RESTRICTED SHARE UNITS AGREEMENT
     On August 6, 2004 (the “Grant Date”), Cardinal Health, Inc, an Ohio
corporation (the “Company”), has granted to                      (“Grantee”)
           Restricted Share Units (the “Restricted Share Units” or “Award”),
representing an unfunded unsecured promise of the Company to deliver common
shares, without par value, of the Company (the “Common Shares”) to Grantee as
set forth herein. The Restricted Share Units have been granted pursuant to the
Cardinal Health, Inc. Amended and Restated Equity Incentive Plan, as amended
(the “Plan”), and shall be subject to all provisions of the Plan, which are
hereby incorporated herein by reference, and shall be subject to the provisions
of this Restricted Share Units Agreement (this “Agreement”). In the event of a
conflict between the provisions of this Agreement and the provisions of the
Plan, the provisions of the Plan shall control. Capitalized terms used in this
Agreement which are not specifically defined shall have the meanings ascribed to
such terms in the Plan.
     1. Vesting. Subject to the provisions set forth elsewhere in this
agreement, the Restricted Share Units shall vest in full (100%) on August 6,
2007 (the “Vesting Date”).
     2. Purchase Price. The purchase price of the Restricted Share Units shall
be $0.00.
     3. Transferability. The Restricted Share Units shall not be transferable.
     4. Termination of Service. Unless otherwise determined by the Committee at
or after grant or termination, and except as set forth below, if Grantee’s
Continuous Service (as hereinafter defined) to the Company and its subsidiaries
(collectively, the “Cardinal Group”) terminates prior to the Vesting Date, all
of the then unvested Restricted Share Units shall be forfeited by Grantee. If
Grantee’s Continuous Service terminates prior to the vesting in full of the
Restricted Share Units by reason of Grantee’s death or disability (as defined in
the Plan), then the restrictions with respect to a ratable portion of the
Restricted Share Units shall lapse and such Restricted Share Units shall not be
forfeited. Such ratable portion shall be determined with respect to this award
of Restricted Share Units as an amount equal to the number of Restricted Share
Units awarded to Grantee multiplied by a fraction, the numerator of which is the
number of whole calendar months between the Grant Date and the date of such
death or disability, and the denominator of which is the number of whole
calendar months between the Grant Date and the Vesting Date. For purposes of
this Agreement, the term “Continuous Service” shall mean the absence of any
interruption or termination of service as an employee or director of any entity
within the Cardinal Group.
     5. Triggering Conduct/Competitor Triggering Conduct. As used in this
Agreement, “Triggering Conduct” shall include disclosing or using in any
capacity other than as necessary in the performance of duties assigned by the
Cardinal Group any confidential information, trade secrets or other business
sensitive information or material concerning the Cardinal Group; violation of
Company policies, including conduct which would constitute a breach of any of
the Certificates of Compliance with Company Policies and/or the Certificates of

 



--------------------------------------------------------------------------------



 



Compliance with Company Business Ethics Policies signed by Grantee; directly or
indirectly employing, contacting concerning employment, or participating in any
way in the recruitment for employment of (whether as an employee, officer,
director, agent, consultant or independent contractor), any person who was or is
an employee, representative, officer or director of the Cardinal Group at any
time within the 12 months prior to the termination of Grantee’s employment with
the Cardinal Group; any action by Grantee and/or his representatives that either
does or could reasonably be expected to undermine, diminish or otherwise damage
the relationship between the Cardinal Group and any of its customers, potential
customers, vendors and/or suppliers that were known to Grantee; and breaching
any provision of any employment or severance agreement with a member of the
Cardinal Group. As used in this Agreement, “Competitor Triggering Conduct” shall
include, either during Grantee’s employment or within one year following
Grantee’s termination of employment with the Cardinal Group, accepting
employment with or serving as a consultant or advisor or in any other capacity
to an entity that is in competition with the business conducted by any member of
the Cardinal Group (a “Competitor”), including, but not limited to, employment
or another business relationship with any Competitor if Grantee has been
introduced to trade secrets, confidential information or business sensitive
information during Grantee’s employment with the Cardinal Group and such
information would aid the Competitor because the threat of disclosure of such
information is so great that, for purposes of this Agreement, it must be assumed
that such disclosure would occur.
     6. Special Forfeiture/Repayment Rules. For so long as Grantee continues as
an employee with the Cardinal Group and for three years following Grantee’s
termination of employment with the Cardinal Group regardless of the reason,
Grantee agrees not to engage in Triggering Conduct. If Grantee engages in
Triggering Conduct during the time period set forth in the preceding sentence or
in Competitor Triggering Conduct during the time period referenced in the
definition of “Competitor Triggering Conduct” set forth in Paragraph 5 above,
then:
     (a) the Restricted Share Units (or any part thereof that have not yet
vested) shall immediately and automatically terminate, be forfeited, and shall
cease to vest at any time; and
     (b) Grantee shall, within 30 days following written notice from the
Company, pay to the Company an amount equal to the gross gain realized or
obtained by Grantee resulting from the vesting of such Restricted Share Units,
measured at the Vesting Date (i.e., the market value of the Restricted Share
Units on the Vesting Date), with respect to any portion of the Restricted Share
Units that has already vested at any time within three years prior to the
Triggering Conduct (the “Look-Back Period”), less $1.00. If Grantee engages only
in Competitor Triggering Conduct, then the Look-Back Period shall be shortened
to exclude any period more than one year prior to Grantee’s termination of
employment with the Cardinal Group, but including any period between the time of
Grantee’s termination and the time of Grantee’s engaging in Competitor
Triggering Conduct. Grantee may be released from Grantee’s obligations under
this Paragraph 6 if and only if the Committee (or its duly appointed designee)
determines, in writing and in its sole discretion, that such action is in the
best interests of the Company. Nothing in this Paragraph 6 constitutes a
so-called “noncompete” covenant. This Paragraph 6 does, however, prohibit
certain conduct while Grantee is associated with the Cardinal Group and
thereafter and does provide for the forfeiture or repayment of the benefits
granted by this Agreement under

2



--------------------------------------------------------------------------------



 



certain circumstances, including, but not limited to, Grantee’s acceptance of
employment with a Competitor. Grantee agrees to provide the Company with at
least 10 days written notice prior to directly or indirectly accepting
employment with or serving as a consultant or advisor or in any other capacity
to a Competitor, and further agrees to inform any such new employer, before
accepting employment, of the terms of this Paragraph 6 and Grantee’s continuing
obligations contained herein. No provision of this Agreement shall diminish,
negate or otherwise impact any separate noncompete or other agreement to which
Grantee may be a party, including, but not limited to, any of the Certificates
of Compliance with Company Policies and/or the Certificates of Compliance with
Company Business Ethics Policies; provided, however, that to the extent that any
provisions contained in any other agreement are inconsistent in any manner with
the restrictions and covenants of Grantee contained in this Agreement, the
provisions of this Agreement shall take precedence and such other inconsistent
provisions shall be null and void. Grantee acknowledges and agrees that the
provisions contained in this Agreement are being made for the benefit of the
Company in consideration of Grantee’s receipt of the Restricted Share Units, in
consideration of employment, in consideration of exposing Grantee to the
Company’s business operations and confidential information, and for other good
and valuable consideration, the adequacy of which consideration is hereby
expressly confirmed. Grantee further acknowledges that the receipt of the
Restricted Share Units and execution of this Agreement are voluntary actions on
the part of Grantee and that the Company is unwilling to provide the Restricted
Share Units to Grantee without including the restrictions and covenants of
Grantee contained in this Agreement. Further, the parties agree and acknowledge
that the provisions contained in Paragraphs 5 and 6 are ancillary to, or part
of, an otherwise enforceable agreement at the time the agreement is made.
     7. Payment. Subject to the provisions of Paragraphs 5 and 6 of this
Agreement, on the Vesting Date, Grantee shall be entitled to receive from the
Company (without any payment on behalf of Grantee other than as described in
Paragraph 11) the Common Shares represented by this Award. Elections to defer
receipt of the Common Shares beyond the Vesting Date may be permitted in the
discretion of the Committee pursuant to procedures established by the Committee
in compliance with the requirements of Section 409A of the Internal Revenue Code
of 1986, as amended.
     8. Dividends. Grantee shall not receive cash dividends on the Restricted
Share Units but instead shall receive a cash payment from the Company on each
cash dividend payment date with respect to the Common Shares with a record date
between the Grant Date and the earlier of the termination or forfeiture of this
grant in accordance with the terms hereof or the payment described in
Paragraph 7 hereof, such cash payment to be in an amount equal to the dividends
that would have been paid on the Common Shares represented by the Restricted
Share Units.
     9. Right of Set-Off. By accepting these Restricted Share Units, Grantee
consents to a deduction from, and set-off against, any amounts owed to Grantee
by any member of the Cardinal Group from time to time (including, but not
limited to, amounts owed to Grantee as wages, severance payments or other fringe
benefits) to the extent of the amounts owed to the Cardinal Group by Grantee
under this Agreement.

3



--------------------------------------------------------------------------------



 



     10. No Shareholder Rights. Grantee shall have no rights of a shareholder
with respect to the Restricted Share Units, including, without limitation,
Grantee shall not have the right to vote the Common Shares represented by the
Restricted Share Units.
     11. Withholding Tax. The Company shall have the right to require Grantee to
pay to the Company the amount of any taxes which the Company is required to
withhold with respect to the Restricted Share Units (including the amount of any
taxes which the Company is required to withhold with respect to the cash
payments described in Paragraph 8 hereof) or, in lieu thereof, to retain, or
sell without notice, a sufficient number of Common Shares to cover the amount
required to be withheld. In the case of any amounts withheld for taxes pursuant
to this provision in the form of Common Shares, the amount withheld shall not
exceed the minimum required by applicable law and regulations. The Company shall
have the right to deduct from all cash payments paid pursuant to Paragraph 8
hereof the amount of any taxes which the Company is required to withhold with
respect to such payments.
     12. Beneficiary Designation. Subject to the Committee’s approval of
procedures for a Plan participant to designate a beneficiary, Grantee may
designate a beneficiary to receive any Common Shares to which the Grantee is
entitled with respect to the Restricted Share Units which vest as a result of
Grantee’s death. Notwithstanding the foregoing, if Grantee engages in Triggering
Conduct or Competitor Triggering Conduct as herein defined, the Restricted Share
Units subject to such beneficiary designation shall be subject to the Special
Forfeiture/Repayment Rules and the Company’s Right of Set-Off or other right of
recovery set forth in this Agreement, and all rights of the beneficiary shall be
subordinated to the rights of the Company pursuant to such provisions of this
Agreement. Grantee acknowledges that the Company may exercise all rights under
this Agreement and the Plan against Grantee and Grantee’s estate, heirs, lineal
descendants and personal representatives and shall not be limited to exercising
its rights against Grantee’s beneficiary.
     13. Governing Law/Venue. This Agreement shall be governed by the laws of
the State of Ohio, without regard to principles of conflicts of law, except to
the extent superceded by the laws of the United States of America. The parties
agree and acknowledge that the laws of the State of Ohio bear a substantial
relationship to the parties and/or this Agreement and that the Restricted Share
Units and benefits granted herein would not be granted without the governance of
this Agreement by the laws of the State of Ohio. In addition, all legal actions
or proceedings relating to this Agreement shall be brought in state or federal
courts located in Franklin County, Ohio, and the parties executing this
Agreement hereby consent to the personal jurisdiction of such courts. Grantee
acknowledges that the covenants contained in Paragraphs 5 and 6 of this
Agreement are reasonable in nature, are fundamental for the protection of the
Company’s legitimate business and proprietary interests, and do not adversely
affect Grantee’s ability to earn a living in any capacity that does not violate
such covenants. The parties further agree that in the event of any violation by
Grantee of any such covenants, the Company will suffer immediate and irreparable
injury for which there is no adequate remedy at law. In the event of any
violation or attempted violations of the restrictions and covenants of Grantee
contained in this Agreement, the Cardinal Group shall be entitled to specific
performance and injunctive relief or other

4



--------------------------------------------------------------------------------



 



equitable relief, including the issuance ex parte of a temporary restraining
order, without any showing of irreparable harm or damage, such irreparable harm
being acknowledged and admitted by Grantee, and Grantee hereby waives any
requirement for the securing or posting of any bond in connection with such
remedy, without prejudice to the rights and remedies afforded the Cardinal Group
hereunder or by law. In the event that it becomes necessary for the Cardinal
Group to institute legal proceedings under this Agreement, Grantee shall be
responsible to the Company for all costs and reasonable legal fees incurred by
the Company with regard to such proceedings. Any provision of this Agreement
which is determined by a court of competent jurisdiction to be invalid or
unenforceable should be construed or limited in a manner that is valid and
enforceable and that comes closest to the business objectives intended by such
provision, without invalidating or rendering unenforceable the remaining
provisions of this Agreement.
     14. Action by the Committee. The parties agree that the interpretation of
this Agreement shall rest exclusively and completely within the sole discretion
of the Committee. The parties agree to be bound by the decisions of the
Committee with regard to the interpretation of this Agreement and with regard to
any and all matters set forth in this Agreement. The Committee may delegate its
functions under this Agreement to an officer of the Cardinal Group designated by
the Committee (hereinafter the “Designee”). In fulfilling its responsibilities
hereunder, the Committee or its Designee may rely upon documents, written
statements of the parties or such other material as the Committee or its
Designee deems appropriate. The parties agree that there is no right to be heard
or to appear before the Committee or its Designee and that any decision of the
Committee or its Designee relating to this Agreement, including, without
limitation, whether particular conduct constitutes Triggering Conduct or
Competitor Triggering Conduct, shall be final and binding unless such decision
is arbitrary and capricious.
     15. Prompt Acceptance of Agreement. The Restricted Share Units grant
evidenced by this Agreement shall, at the discretion of the Committee, be
forfeited if this Agreement is not executed by Grantee and returned to the
Company within 30 days of the Grant Date set forth below.
     16. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Restricted Share Units grant under and
participation in the Plan or future Restricted Share Units that may be granted
under the Plan by electronic means or to request Grantee’s consent to
participate in the Plan by electronic means. Grantee hereby consents to receive
such documents by electronic delivery and, if requested, to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

                  CARDINAL HEALTH, INC.
 
           
DATE OF GRANT: August 6, 2004
  By:        
 
           

5



--------------------------------------------------------------------------------



 



ACCEPTANCE OF AGREEMENT
Grantee hereby: (a) acknowledges that he has received a copy of the Plan, a copy
of the Company’s most recent Annual Report and other communications routinely
distributed to the Company’s shareholders, and a copy of the Plan Description
dated November 17, 2003 pertaining to the Plan; (b) accepts this Agreement and
the Restricted Share Units granted to him under this Agreement subject to all
provisions of the Plan and this Agreement; (c) represents and warrants to the
Company that he is purchasing the Restricted Share Units for his own account,
for investment, and not with a view to or any present intention of selling or
distributing the Restricted Share Units either now or at any specific or
determinable future time or period or upon the occurrence or nonoccurrence of
any predetermined or reasonably foreseeable event; and (d) agrees that no
transfer of the Common Shares delivered in respect of the Restricted Share Units
shall be made unless the Common Shares have been duly registered under all
applicable Federal and state securities laws pursuant to a then-effective
registration which contemplates the proposed transfer or unless the Company has
received a written opinion of, or satisfactory to, its legal counsel that the
proposed transfer is exempt from such registration.

             
 
           
 
      Grantee’s Signature    
 
           
 
           
 
      Grantee’s Social Security Number    
 
           
 
           
 
      Date    

6